El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El Procurador General radicó una petición de certiorari para solicitar que revocáramos la resolución del Tribunal Superior en que se ordenaba al Superintendente de la Policía de Puerto Rico que reinstalara al Sr. Rudersindo Torres Arzola en el área de Ponce de dicho cuerpo. Conforme a los funda-mentos expresados en la presente opinión, revocamos la deci-sión del tribunal a quo.
I
El recurrido, señor Rudersindo Torres Arzola se desem-peñó hasta el 1982 como técnico en fotografía criminal en el Departamento de Huellas y Fotografías del Cuerpo de Inves-tigaciones Criminales adscrito al área de Mayagüez. En abril de ese año fue destituido por el Superintendente de la Policía por guardar en su residencia una prueba evidenciaría de *207fragmentos de huellas digitales sin enviarlas a la Unidad Monodactilar del Laboratorio Criminal para que pudieran ser presentadas en evidencia en un caso criminal.
Se le imputó que como resultado de su “actuación negli-gente ... la persona que fue acusada por los hechos delicti-vos . . . result [ó] no culpable por insuficiencia de prueba”. Exhibit V, pág. 13. También se le formularon cargos por no asistir con regularidad y puntualidad al trabajo ni observar normas de comportamiento correcto en sus relaciones con los compañeros de trabajo. Al momento de su destitución el re-currido trabajaba en el área de Ponce.
Su destitución fue confirmada por la Junta de Apelacio-nes del Sistema de Administración de Personal mediante resolución del 24 de agosto de 1983. De esta resolución el señor Torres Arzola recurrió en revisión al Tribunal Superior y el 3 de julio de 1984 se dictó sentencia que disminuía el cas-tigo a tres (3) meses de suspensión de empleo y sueldo. Tam-bién se le ordenó al Superintendente de la Policía que lo repu-siera en su puesto y le abonaran el salario y los beneficios que dejó de recibir a partir del día en que debió concluir la sus-pensión.
Lo reinstalaron en Mayagüez y el 1 de marzo de 1985 radicó Moción de Desacato contra el Superintendente con la alegación de que tenían que adscribirlo al área de Ponce. En la vista celebrada por el Tribunal Superior el Superinten-dente alegó que el traslado a Ponce del señor Torres Arzola antes de su despido fue una transferencia administrativa y que su puesto siempre estuvo adscrito al área de Mayagüez. Luego de oír la prueba ofrecida por cada parte, el Tribunal Superior ordenó que se reinstalara al señor Torres Arzola en un puesto en el área de Ponce. De esta resolución del Tribunal a quo recurre el Procurador General para cuestionar la de-terminación del tribunal y su impacto sobre las operaciones del cuerpo policiaco. Alega el Procurador General que al señor Torres Arzola se le reinstaló en el puesto, adscrito al área de *208Mayagüez que ocupaba antes de su destitución. También re-clamaron que el Superintendente tiene amplios poderes geren-ciales para ordenar traslados por razones de servicio. Des-pués de examinar la petición de certiorari, el 31 de octubre de 1985 emitimos la siguiente resolución:
Visto el recurso de certiorari y la moción en auxilio de jurisdicción que lo acompaña, se ordena la paralización de la vista sobre Moción de Ejecución de Sentencia y Desacato señalada para el día 1ro. de noviembre de 1985 a las 9:00 A.M. en la Sala III del Tribunal Superior, Sala de Maya-g[ü]ez.
Se concede término de veinte (20) días al recurrido para que muestre causa por la cual la resolución dictada por el Hon. Juez Benito Díaz Laureano de 24 de julio de 1985 no deba ser revocada a tenor con el Reglamento de la Policía de Puerto Rico y el estado de Derecho vigente en materia de traslado de empleados públicos.
Se concede, a su vez, término de veinte (20) días a la parte apelada-recurrida-peticionaria para que comparezca y muestre razones que justifiquen la dilación observada en el trámite bajo nuestra consideración.
Tanto el recurrido como el Procurador General han com-parecido mediante contestación a nuestra resolución. Luego de estudiar ambas comparecencias, estamos en posición de resolver esta controversia.
r-H HH
En su comparecencia el recurrido cuestiona la radicación tardía del certiorari sin haber presentado una razón para justificar su demora. En nuestra resolución del 31 de octubre de 1985 le ordenamos al Procurador General que justificara, “la dilación observada en el trámite [de este recurso]
En su comparecencia el Procurador General nos informa que la dilación se debió a que el Fiscal Felipe Algarín tenía también a su cargo el caso del Estado Libre Asociado v. Corporación de Servicios Hospitalarios de Fajardo, en el cual se *209celebraron ininterrumpidamente vistas entre el 20 de agosto y el 12 de septiembre de 1985.
Aunque nuestras leyes no proveen un término procesal para la radicación de un certiorari clásico, es aplicable la doctrina de incuria {laches). Este Tribunal ha aplicado la doctrina de incuria (laches) con firmeza para denegar el auto, si la demora en solicitar el certiorari es indebida e injustificada :
. . . Claro está, no basta el transcurso de un tiempo deter-minado para que exista lo que se denomina técnicamente in-curia o laches. Es imprescindible que la conducta negligente del peticionario, al no promover con prontitud y diligencia la expedición del auto, haya causado una demora innecesa-ria e indebida que de hecho perjudica a las demás personas interesadas. Adviértase que la teoría de laches envuelve dos elementos: (1) la dilación injustificada en la presentación del recurso; y (2) el perjuicio que ello pueda ocasionar a otras personas, según las circunstancias. Además, hay que considerar el efecto que tendría la concesión o la denegación del auto sobre los intereses privados y sociales en presencia. Cuando la demora no perjudica a nadie o el perjuicio cau-sado es leve, si se le compara con el daño que sufriría el pe-ticionario o el público en caso de no librarse el auto, el lapso de tiempo transcurrido tiene que ser grande para que exista la incuria equitativa. En cambio, aunque la dilación sea re-lativamente corta, si resulta en detrimento para el interés público o los derechos individuales del acusado, procede dene-gar el auto a base de la doctrina de laches. Sobre todo [,] es preciso tener en cuenta los méritos y demás circunstancias del caso específico, ya que la doctrina de incuria sigue vin-culada a la idea fundamental de la equidad: se acude a la “razón” y a la “conciencia” para encontrar soluciones justas, apartándose del rigorismo intransigente de los términos fa-tales. Pueblo v. Tribl. Superior, 81 D.P.R. 904, 912 (1960).
En este caso, sin embargo, el Procurador General ha jus-tificado adecuadamente su demora en acudir ante esta curia. El señor Torres Arzola no ha sido perjudicado, ya que *210fue reinstalado a un puesto en Mayagüez. Por otro lado, la naturaleza de la controversia jurídica en que está envuelta la autoridad del Superintendente para efectuar traslados dentro de la Policía hace imperativa nuestra adjudicación de esta controversia.
III
La Policía de Puerto Rico es un administrador individual y como tal tiene la responsabilidad de dirigir los asuntos relacionados con la aplicación de la Ley de Personal del Servicio Público de Puerto Rico a los miembros de dicho cuerpo. A través de la Ley de Personal la Asamblea Legislativa le delegó a varias agencias, entre ellas la Policía de Puerto Rico, el poder para administrar los asuntos relacionados con las áreas esenciales al principio de mérito, mediante un reglamento autónomo que estuviese en armonía con los principios rectores de la Ley.
Uno de los aspectos fundamentales de la Ley es lo pertinente a los traslados. Su See. 4.4 prohíbe que los traslados se utilicen como medidas disciplinarias o que se hagan en forma arbitraria. Sin embargo, la Ley exime específicamente de esta prohibición a las agencias, como la Policía, que utilicen el sistema de rango para clasificar a sus miembros:
(5) Los traslados no podrán ser utilizados como medida disciplinaria ni podrán hacerse arbitrariamente. Sólo po-drán hacerse a solicitud del empleado, o cuando respondan a necesidad del servicio según se establezca mediante regla-mento, y el traslado no resulte oneroso para el empleado. Se exceptúan de esta disposición aquellos sistemas en que se utilice el concepto de rango.
(9) En aquellos sistemas en que se utilice el concepto de rango, se podrá utilizar el traslado, descenso o degradación como medida disciplinaria siempre y cuando sus leyes orgá-nicas lo autoricen. En estos casos no se requerirá el consen-timiento del empleado.— 3 L.P.R.A. see. 1334.
*211La intención del legislador fue delegar amplios poderes en materia de traslado a las dependencias que utilicen el sistema de rango. La delegación de estos poderes a la Policía de Puerto Rico contiene normas adecuadas que sirven de guía y limitan el uso del poder de traslado. López v. Junta Planificación, 80 D.P.R. 646 (1958); Hilton Hotels v. Junta Salario Mínimo, 74 D.P.R. 670 (1953).
Cuando las leyes habilitadoras de las agencias del Gobierno contienen normas amplias y generales es deseable que a través de la promulgación de reglamentos se definan los contornos y el alcance de sus poderes. Una vez el organismo administrativo ha definido los contornos de su acción a través de reglamentos debidamente promulgados, le corresponde aplicarlos celosamente. La aprobación de reglamentos a su vez facilitará la revisión judicial, especialmente en aquellas áreas donde el ámbito de discreción delegado es excesivo. Amalgamated Meat Cutters & Butcher Work. v. Connally, 387 F. Supp. 737 (D.C. 1971).
Al excluir a organismos como la Policía del alcance de la See. 4.4 de la Ley de Personal, la Asamblea Legislativa reconoció que esos cuerpos requieren una flexibilidad operational y total movilidad de su personal para responder rápidamente a las necesidades del país. Por la naturaleza de la Policía es entendible el interés legislativo de otorgarle a sus funcionarios la mayor flexibilidad posible en ios aspectos operacionales que rigen el traslado de sus miembros. Anteriormente en un voto explicativo el Juez Asociado Señor Negrón García examinó estos requisitos y concluyó que:
La frase “necesidades o exigencias del servicio” acuña una realidad eminentemente pragmática, de carácter relativo y flexible. En distintos momentos puede conllevar diferentes significados y grados. Abarca tanto situaciones imperiosas e inevitables —en que la libertad de acción es casi ninguna y no existe otro curso de acción— como aquellas medidas úti-les y aconsejables. A su vez[,] tales necesidades o exigencias *212del servicio pueden clasificarse de razonables, prácticas, eco-nómicas, etc. El abanico de posibilidad y situaciones es am-plio. No puede ser limitado a priori. (Voto explicativo del Juez Asociado Señor Negrón García.) Carle García v. Supte. de la Policía, 114 D.P.R. 667, 673 (1983).
Sin embargo, la exclusión de los cuerpos con clasificaciones a base de rangos no implica que el Superintendente tendrá poderes absolutos para traslados caprichosos de sus miembros. La Policía dio cumplimiento al mandato legislativo estableciendo un reglamento de personal que delimita el alcance de estos poderes. La Sec. 13.2 de su reglamento establece las normas para regir los traslados y prohíbe que se hagan “como medida disciplinaria” o arbitrariamente. Reglamento de Personal, Policía de Puerto Rico, See. 13.2(3).
Se establecen también unas normas procesales que rigen los traslados en dicho cuerpo para garantizar la imparciali-dad en el proceso decisional. El reglamento requiere que al afectado se le informe por escrito con treinta (30) días de antelación, excepto en circunstancias de emergencias. Tam-bién requiere que “ [a] 1 notificar a un empleado sobre la deci-sión de traslado deberá advertírsele sobre su derecho a apelar ante la Junta, dentro del término de treinta (30) días”. See. 13.2(3) (f) y (g).
Así pues, la Policía de Puerto Rico no puede trasladar a ninguno de sus miembros arbitraria y caprichosamente. Tiene que aplicar las normas trazadas en la Ley de Personal de Puerto Rico y la Sec. 13.2 del Reglamento de la Policía de Puerto Rico.
El reglamento prohíbe que se utilice el traslado como medida disciplinaria y los limita a los que responden a necesidades del servicio. Sec. 13.2 (3) (b).
En casos en que se trate de los traslados, los tribunales deben limitar el grado de su intervención y así permitir que el sistema pueda responder adecuadamente a las necesi-*213dades del país de fortalecer los programas de seguridad pú-blica. Su intervención debe ser limitada a evitar actuaciones arbitrarias y caprichosas o en violación a los reglamentos de la entidad o para garantizar la protección y el respeto de los derechos consagrados en las constituciones del Estado Libre Asociado y de Estados Unidos de América.
IV
El Procurador General aduce que el tribunal a quo erró al ordenar que se reinstalara al señor Torres Arzola a un puesto específico en el área de Ponce. Alega que la prueba admitida revela que el señor Torres Arzola ocupaba una plaza en el área de Mayagüez y no en Ponce como concluyó el tribunal.
Por la naturaleza de la controversia, en que se trata únicamente de prueba documental en la evaluación de la misma, este Tribunal está en la misma posición que el foro de instancia. Pueblo v. Uriel Álvarez, 112 D.P.R. 312, 318 (1982); Castrillo v. Maldonado, 95 D.P.R. 885, 889 (1968); West India Mach. v. Srio. de Hacienda, 89 D.P.R. 115 (1963); Central Igualdad, Inc. v. Srio. de Hacienda, 83 D.P.R. 45 (1961).
La prueba demuestra que no existe evidencia de que el señor Torres Arzola fue trasladado oficialmente al área de Ponce de conformidad con las normas del Reglamento de Personal de la Policía. No hay ningún documento que acredite que el traslado fue autorizado por el Superintendente de la Policía. La única prueba documental ofrecida es un memo-rándum del 30 de septiembre de 1981 del Comandante Inte-rino del Área de Ponce, en el cual se informa lo siguiente:
Por instrucciones del Cor. Juan E. Rivera, Director, Ne-gociado de Operaciones de Campo, a través del T[e]nte. Cor. Alberto Cubero Méndez, Comandante Area de Maya-g[ü]ez, en el día de hoy 30 de septiembre de 1981, hora 8:00 A.M., se incorporó a esta Comandancia de Area el Téc-*214nico II, Identificación Criminal Rudersindo Torres Arzola 10-29447, procedente del Area de Mayag[ii]ez.
El Reglamento de Personal de la Policía de Puerto Rico dispone que cuando se efectúa un traslado se le notificaría al empleado con treinta (30) días de antelación, a menos que por situaciones de emergencia o circunstancias imprevistas no se pueda cumplir con este requisito. Reglamento de Personal, See. 13.2(3) (f). En este caso el documento citado anterior-mente no constituye el escrito de traslado requerido por el Reglamento de Personal. Tampoco hay prueba de que ocurrie-ron las circunstancias de emergencias “imprevistas” para que no se cumpliera con esta norma. Del mismo tampoco se puede concluir que su puesto fue trasladado a Ponce de acuerdo con las disposiciones vigentes en el Gobierno de Puerto Rico. De hecho, la carta de destitución preparada por el Superinten-dente Cartagena fue enviada al recurrido por conducto del Comandante del área de Mayagüez, ya que el puesto pertene-cía a dicha área. De los documentos admitidos lo único que se puede concluir es que al momento de la destitución el recu-rrido prestaba interinamente servicios en el área de Ponce por instrucciones verbales del Comandante Juan E. Rivera.
De este análisis se desprende que el Superintendente cum-plió con la sentencia original del tribunal de instancia al reins-talar al señor Torres Arzola a su puesto en Mayagüez. Aun-que entendemos la preocupación del ilustrado magistrado, erró al intervenir en la determinación del Superintendente sobre cómo reinstalaría al señor Torres Arzola. En ausencia de una alegación de una actuación contraria al Reglamento de Personal de la Policía o de la Ley de Personal o en viola-ción de la Constitución, el tribunal a quo debió haber decla-rado sin lugar la moción de desacato.
Por estas razones se expedirá el auto de certiorari y se revocará la resolución y orden del 2U de julio de 1985 del tribunal de instancia.
*215El Juez Asociado Señor Negrón García emitió opinión concurrente. El Juez Asociado Señor Rebollo López emitió voto explicativo de conformidad. El Juez Asociado Señor Alonso Alonso no intervino.
—O—